—Judgments, Supreme Court, New York County (Harold Beeler, J.), rendered July 14, 1997, convicting defendant, upon his pleas of guilty, of attempted murder in the second degree and bail jumping in the first degree, and sentencing him, as a persistent violent felony offender, to consecutive terms of 10 years to life and 2 to 4 years, respectively, unanimously affirmed.
The court correctly found that there were no “mitigating circumstances” (Penal Law § 70.25 [2-c]) authorizing a concurrent sentence for bail jumping, and we perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Tom, Lerner and Andrias, JJ.